Name: Council Regulation (EEC) No 989/84 of 31 March 1984 introducing a system of guarantee thresholds for certain processed fruit and vegetable products
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural structures and production;  agri-foodstuffs;  foodstuff
 Date Published: nan

 16 . 4 . 84 Official Journal of the European Communities No L 103 / 19 COUNCIL REGULATION (EEC) No 989/ 84 of 31 March 1984 introducing a system of guarantee thresholds for certain processed fruit and vegetable products THE COUNCIL OF THE EUROPEAN COMMUNITIES, tomatoes ( 3 ); whereas the latter Regulation should therefore be repealed , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516 /77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 988 / 84 (2 ), and in particular Article 3(3 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 516 /77 introduced a system of production aid for certain processed fruit and vegetable products ; whereas , should the situation referred to in Article 3 ( 3 ) of the said Regulation arise, appropriate measures may be taken; Whereas this situation is likely to arise in the case of processed tomato products and dried grapes ; whereas a guarantee threshold corresponding to the marketing possibilities should be fixed for the said products ; Whereas , given the nature of the market in processed tomato products, on the one hand, and of dried grapes , on the other hand, a reduction, as the case may be, of the aid or in the minimum price to be paid to the producer, during the following marketing year, depending on the extent to which the thresholds have been exceeded, is the most appropriate measure; Whereas, in the case of products for which a guarantee threshold is fixed, the nature of production is such that the threshold in question should be expressed in terms of the quantities of raw materials used ; HAS ADOPTED THIS REGULATION: Article 1 1 . The quantity of processed tomato products corresponding to 4 700 000 tonnes of fresh tomatoes shall be fixed as the guarantee threshold for each marketing year . This tonnage shall be divided as follows:  2 987 850 tonnes for the manufacture of tomato concentrate,  1 307 150 tonnes for the manufacture of whole peeled tomatoes ,  405 000 tonnes for the manufacture of other processed tomato products . 2 . The quantities of processed dried grapes corresponding to the following tonnages of unprocessed dried grapes : ( a ) 65 000 tonnes of currants; and (b ) 93 000 tonnes of sultanas ; shall be fixed as the guarantee threshold for each marketing year . Article 2 1 . If the guarantee threshold for the processed tomato products referred to in Article 1 ( 1 ) is exceeded, the aid shall be reduced for the following marketing year, depending on the extent to which the threshold has been exceeded and in proportion to the extent to which each of the quantities specified in that paragraph have been exceeded . 2 . The extent to which the threshold has been exceeded as referred to in paragraph 1 shall be calculated on the basis of the average of the quantities produced during the three marketing years preceding the marketing year for which aid is to be fixed . Whereas the measures provided for in this Regulation replace those provided for in Council Regulation (EEC) No 1206 / 82 of 18 May 1982 fixing a guarantee threshold for tomato concentrate and whole peeled ( ») OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 2) See page 1 1 of this Official Journal . (3 ) OJ No L 140 , 20. 5 . 1982 , p. 50 . No L 103 /20 Official Journal of the European Communities 16 . 4 . 84 Article 5 Regulation (EEC) No 1206 / 82 shall be repealed with effect from the date of this Regulation's entry into force . Article 3 1 . When the guarantee threshold for sultanas or currants is exceeded, the minimum price to be paid to the producer shall be reduced, for the following marketing year , depending on the amount by which each threshold is exceeded . 2 . The excess amount referred to in paragraph 1 shall be calculated on the basis of the average of the quantities produced during the three marketing years preceding the marketing year for which the minimum price to be paid to the producer must be fixed. Article 4 The detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 20 of Regulation (EEC) No 516 /77. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to each of the products concerned with effect from the 1984 / 85 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984. For the Council The President M. ROCARD